STATE OF MISSOURI,                                 )
                                                   )
        Respondent,                                )       No. SD36445
                                                   )
vs.                                                )       Filed: October 30, 2020
                                                   )
KEVIN DARNELL COASTON,                             )
                                                   )
        Appellant.                                 )


               APPEAL FROM THE CIRCUIT COURT OF GREENE COUNTY

                               Honorable Judge Margaret Palmietto

AFFIRMED

        Kevin Darnell Coaston ("Defendant") appeals from his conviction after a bench

trial of the class A misdemeanor of domestic assault in the fourth degree of his son, D.C.

("Victim"). See § 565.076.1 In one point, Defendant challenges the admission of the

testimony of Victim's mother ("Mother") regarding domestic abuse against Mother

committed by Defendant, alleging it was not relevant to the charged offense, violated his

constitutional rights, and allowed an impermissible inference that Defendant had a

propensity to commit domestic assault offenses.2 We affirm.



1All statutory references are to RSMo. Supp. (2017).
2Defendant alleges in his point that this testimony violated "his rights to be tried only for the offense
charged, to due process of the law, and to a fair and impartial trial, guaranteed by the Sixth and
                                       Standard of Review

         "A trial court has broad discretion to admit or exclude evidence" and only errs

when there is a "clear abuse of this discretion." State v. Wood, 580 S.W.3d 566, 574

(Mo. banc 2019) (internal citation and quotation omitted). We will not disturb an

exercise of the trial court's discretion "unless it is clearly against the logic of the

circumstances." State v. Hein, 553 S.W.3d 893, 896 (Mo. App. E.D. 2018). On

appeal, this Court reviews for prejudice and not mere error, and "will reverse only if the

error was so prejudicial it deprived the defendant of a fair trial." Id. In a bench trial,

the court is given more latitude in the admission of evidence. Id. Accordingly, in

bench-tried cases, we generally presume the trial court does not give weight to

erroneously-admitted evidence unless the trial court relied on the inadmissible evidence

in making its findings. State v. Little, 604 S.W.3d 708, 719 (Mo. App. E.D. 2020).

Thus, it is "nearly impossible to obtain a reversal based upon the improper admission of

evidence in a court-tried case." State v. Franks, 228 S.W.3d 607, 610 (Mo. App. S.D.

2007).

                               Factual and Procedural History

         Viewed in the light most favorable to the judgment, the following facts were

adduced at trial. Mother and Defendant met in Missouri and had two children together,

K.C., born in 2000, and Victim, born in 2002 (collectively, "the children").3 The family

moved for a time to Pennsylvania. Mother and the children moved back to Missouri in

2004. Defendant was incarcerated in Pennsylvania from 2007-2017 after being




Fourteenth Amendments of the United States Constitution and article I, sections 10, 17, and 18(a) of the
Missouri Constitution[.]"
3 Mother also has other children not related to Defendant.


                                                    2
convicted of third-degree murder and possession of a controlled substance. In 2017,

Defendant returned to Missouri to live with Mother and the children.

        The incident in question occurred between Defendant and Victim on November

5, 2017. An argument ensued where Defendant began loudly yelling at Victim until

Victim put a blanket over his head. Defendant ripped the blanket off Victim's head,

forcefully grabbed Victim by his shirt and pinned him to the cushion-less couch

screaming that Victim needed to respect Defendant. Mother heard Victim screaming,

"[g]et off of me, let me go, I can't breathe[.]" When Mother entered the room and began

videoing the scene, she saw Defendant holding Victim by the shirt, swinging him

around, and screaming profanities at him. One of her sons pulled Defendant off Victim.

The next day, Mother and Victim filed a police report with the Springfield Police

Department and an officer photographed a cut on Victim's arm and bruises located on

Victim's neck and chin.4

        Defendant was charged under section 565.076 for "knowingly caus[ing] physical

contact with [Victim] by pushing [Victim] and holding [Victim] down, knowing that he

would regard such conduct as offensive, and they were family or household members in

that [Victim] and [D]efendant were related by blood or marriage." After a bench trial

was held on September 23, 2019, the trial court found Defendant guilty. Defendant was

sentenced to one year in the county jail with the execution of sentence suspended and

was given supervised probation for two years with conditions. This appeal follows.




4Though the record reflects these photographs and video were admitted into evidence by the trial court,
these exhibits have not been submitted to our Court.

                                                    3
                                              Analysis

        Defendant's point on appeal challenges the admission of Mother's testimony

regarding Defendant's alleged past domestic abuse involving Mother as "neither

logically nor legally relevant to the charged offense[,]" and further that the evidence

prejudiced Defendant by allowing an impermissible inference that he had a propensity

to commit domestic assault offenses.

        Relevant to Defendant's point, Mother, the first witness at trial, testified she

moved back from Pennsylvania to Missouri in 2004 when "things got pretty bad."

When the State asked what she meant by this, Defendant objected that the information

being elicited was not "relevant as far as past bad acts or alleged bad acts[.]" The State

argued it was "just trying to get a little bit of background[.]" The trial court stated it

would allow in the evidence "only for laying a foundation for the -- their current

relationship." Mother then testified Defendant had physically abused her causing

Mother to obtain orders of protection in both Pennsylvania and Missouri and resulting

in her moving back to Missouri with the children.

        Defendant's point fails because Defendant has not shown reversible error. A

defendant's decision to try his case before a judge and without a jury has "fundamental

evidentiary implications[,]" State v. Taylor, 504 S.W.3d 116, 122 (Mo. App. E.D.

2016), which Defendant fails to acknowledge.5 "[W]e presume that the trial judge was

not prejudiced by inadmissible evidence" and was not influenced by such evidence

"unless it is clear from the record" the trial court "considered and relied upon the

inadmissible evidence." Id. at 122-23 (internal citation and quotation omitted). Here,



5When discussing prejudice, Defendant refers this Court to the standard from a jury-tried case, State v.
Grant, 810 S.W.2d 591, 592 (Mo. App. S.D. 1991).

                                                    4
Defendant has not shown prejudicial or reversible error because he has not

demonstrated the challenged evidence "inflamed the fact-finder or diverted its attention

from the issues to be resolved[.]" State v. Ernst, 164 S.W.3d 70, 75 (Mo. App. S.D.

2005) (internal citation and quotation omitted).

        Defendant's brief states, without citation to the record, that the trial court

"affirmatively stated it would consider this evidence in determining [Defendant's] guilt

or innocence, [and that] the record does not demonstrate that the trial court disregarded

this evidence or was not influenced by this improper evidence." First, despite reviewing

the record, we are unable to find anywhere the trial court relied upon this testimony for

a determination of guilt. It is the responsibility of Defendant to prove the trial court

relied on inadmissible evidence in making its determination of guilt beyond a

reasonable doubt, which he does not do. See State v. Hood, 521 S.W.3d 680, 685 (Mo.

App. S.D. 2017) (finding no basis to conclude the trial court in a bench-tried case

considered or relied on challenged testimony when determining guilt when a defendant

"omit[ted] any citations to the record" purporting to support or demonstrate the trial

court's reliance). Defendant has failed to show this evidence played a "critical role in the

trial court's decision." Ernst, 164 S.W.3d at 75.

        The testimony presented to the trial court regarding the incident itself clearly

established the elements required for domestic assault in the fourth degree without any

need for the trial court to rely on this allegedly inadmissible evidence.6 Absent a clear

showing of reliance on allegedly inadmissible evidence for the trial court's



6 As pertinent here, a person commits the crime of domestic assault in the fourth degree if the act involves

a "domestic victim," defined as a "household or family member[,]" and "[t]he person knowingly causes
physical contact with such domestic victim knowing he or she will regard that contact as offensive[.]" See
§§ 565.076; 565.002.

                                                     5
determination of guilt, no reversible error resulted. See id. (finding inadmissible

evidence was not "outcome-determinative" when other evidence in the record was

sufficient to support the trial court's decision finding defendant guilty of the offense

charged); see also State v. Dixon, 495 S.W.3d 812, 820 (Mo. App. S.D. 2016)

(presuming no prejudice resulted when a trial court reserved ruling on allegedly

inadmissible evidence, did not indicate reliance on the evidence during the proceedings

or in the court's judgment, and the evidence was "not necessary to support any element

of the crime" of which defendant was convicted). Defendant's brief concedes that "the

trial court could fully judge the credibility of each witness's narrative of the incident

with the admissible evidence presented at trial and without consideration of the

impermissible evidence." We agree that it could, and it did, and we find no reversible

error. Point 1 is denied.

                                        Conclusion

       The trial court's judgment is affirmed.

MARY W. SHEFFIELD, J. – OPINION AUTHOR

JEFFREY W. BATES, C.J. – CONCURS

GARY W. LYNCH, J. – CONCURS




                                              6